PER CURIAM.
The Appellant was adjudicated delinquent after a finding that he had attempted to burglarize a motor vehicle. We fail to find, in the record, any evidence which would support a finding that the appellant attempted to burglarize a vehicle rightfully in the custody of another, on the date charged in the petition for delinquency. O’Bryan v. State, 359 So.2d 545 (Fla. 4th DCA 1978); State v. Ward, 354 So.2d 125 (Fla. 3d DCA 1978); Sifford v. State, 202 So.2d 14 (Fla. 3d DCA 1967). The adjudication of delinquency is reversed with directions to discharge the appellant.
Reversed and remanded with directions.